DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 2/4/2021. Claims 1-12 were cancelled. Claims 13 and 14 were amended. Claims 15-18 are new. Therefore, claims 13-18 are currently pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 2/8/2021.
The application has been amended as follows: 
16. (Currently amended) The retrofit device of claim 13, wherein the plurality of retaining straps comprises at least 4 retaining straps.
17. (Currently amended) The retrofit device of claim 13, wherein the plurality of retaining straps comprises at least 6 retaining straps.
plurality of retaining straps comprises at least 8 retaining straps.

Reasons for Allowance
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the specific structural and functional limitations of claims 13-18. Specifically the prior art of record does not disclose a personal massage retrofit device with a housing having a guide slot formed by two guide slot pads and a plurality of retaining straps. 
	The closest prior art of record Xiao (US 5374238) discloses a massage retrofit device that includes a guide slot and a plurality of retaining straps to help secure a personal massage device. Xiao does not disclose the guide slot being formed by two guide slot pads that engage a supporting structure to resist lateral movement of the device. Thus, claims 13-18 have been found allowable since the prior art of record fails to show the specific structural and functional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785